 

——_— ENTERED ——— SERVED ON

FILED RECEIVED |
COUNSEL/PARTIES OF RECORD |

 

UNITED STATES DISTRICT CQGURT

 

 

 

 

 

JAN 21 2020 :
DISTRICT OF NEVADA |
CLERK US DSTRICT COU
Hom x DISTRICT OF UAB il |
| BY: a ERLTY
UNITED STATES OF AMERICA, )
}  2:96-CR-0085-LDG-BNW
Plaintiff, )
)
VS. )
)
CINDY RUIRONG WAN )
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#184), sentencing held on March 26, 1997, Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $180,720.00

Total Amount of Restitution ordered: $180,720.00**
** Joint and Several with co-defendants

Dated this / 2 day of January, 2020.
Aton Aba!

UNITED STATES DISTRICT JUBGE f
